DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the connection assembly of claim 16. The claim is indefinite because there is no claim 16. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,697,285 to Sylvester (hereinafter “Sylvester”) in view of US 2012/0167290 A1 to Kovacevich (hereinafter “Kovacevich”) and in further view of US 2015/0059206 A1 to Lovett (hereinafter “Lovett”). 
For claim 21, Sylvester discloses an adjustable ballistic garment (figs. 4 and 5), comprising: 
a first panel (rear panel 12); 
a second panel (front panel 14) opposing the first panel (fig. 1).
Sylvester does not specifically disclose the second panel including a tensioning loop. 
However, Sylvester does disclose straps 30, 32, 34, and 36 of front panel 14 include hook and loop fasteners 100 for engaging and tightly securing to the rear panel 12 (col. 5, line 65 to col. 6, line 15). Attention is also directed to Kovacevich teaching an analogous ballistic garment (para 0019 of Kovacevich). Kovacevich teaches it is known in the art of ballistic garments to incorporate tensioning loops into said garments for tightening and keeping the protective panels closer to the body (para 0072 and 0078). Specifically, Kovacevich teaches a tensioning loops 234 engaged with clips 237 and clip into adjacent panels and tensioned via knob 232 (see fig. 5A and para 0089 of Kovacevich).

    PNG
    media_image1.png
    710
    590
    media_image1.png
    Greyscale

 Therefore, Kovacevich shows that tensioning loops and clips are an equivalent structure known in the art to the straps and hook and loop fasteners of Sylvester. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Kovacevich represents evidence that tensioning loops with clips and straps with hook and loop fasteners were art-recognized equivalent structures for securing and tightening panels of a ballistic garment. Therefore, because these two types of fasteners were art-recognized equivalents before the effective filing date, one of ordinary skill in the art would have found it obvious to substitute the straps with hook and loops fasteners for tensioning loops with clips and a knob. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	Sylvester, as modified above, teaches:
a strap (38, 40, 42, and 44) having a first end attached to the first panel (fig. 4) and a second end including a first coupling member (50); and 
a second coupling member including a clip (see discussion above substituting the straps, with hook and loops fasteners, of Sylvester, for tensioning loops, with clips, of Kovacevich). 
Sylvester, as modified, does not specifically disclose that the first coupling members has a pin extending therefrom; nor that the second coupling member including the clip has a peripheral sidewall defining a cavity extending through a thickness of the clip and a first opening extending through a width of the peripheral sidewall into the first opening.  
	However, attention is directed to Lovett teaching an analogous closures,  tightening systems, devices, and methods for closing and/or tightening an articles, or components therefore, to an article (para 0002 of Lovett). Specifically, components include lace guides, that guide a lace, or tensioning member, to close or tighten separate components of a wearable article (para 0004 of Lovett). In one specific example, a mounting component 3574 is configured to slidably couple with a guide 3572 comprising a lace guide (see annotated fig. 35d below, and para 0172 of Lovett) for securing and bracing components attached thereto. 

    PNG
    media_image2.png
    934
    1001
    media_image2.png
    Greyscale

Lovett shows that the mounting component with guide are an equivalent structure known in the art to clips, with element 50 of Sylvester, for guiding and securing tensioning loops or laces. See above discussion regarding equivalents  in the prior art. Therefore, because these two types of fasteners for guiding and securing tensioning loops were art-recognized equivalents before the effective filing date, one of ordinary skill in the art would have found it obvious to substitute the clip, with element 50, of Sylvester, for the mounting component 3574, with guide 3572, of Lovett. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	Sylvester, as modified, teaches:
	The first coupling members has a pin extending therefrom (see annotated fig 35d above); and that the second coupling member including the clip has a peripheral sidewall defining a cavity extending through a thickness of the clip and a first opening extending through a width of the peripheral sidewall into the first opening (See annotated fig. 35d below).

    PNG
    media_image3.png
    359
    465
    media_image3.png
    Greyscale


	For claim 22, the modified Sylvester teaches The adjustable ballistic garment of Claim 21, wherein the second panel further includes a rotary adjustment knob configured to selectively adjust a length of the tensioning loop (See teachings of Kovacevich above, specifically, knob 232). 

For claim 23, the modified Sylvester teaches the adjustable ballistic garment of Claim 21, wherein the second coupling member includes a first end and a second end formed on an opposite side from the first end, an inner peripheral surface extending from the first end to the second end and defining the cavity (second annotated fig. 35d above). 

	For claim 24, the modified Sylvester teaches the adjustable ballistic garment of Claim 23, wherein the peripheral sidewall of the second coupling member includes an outer peripheral surface extending from the first end to the second end and defining a channel configured to selectively receive the tensioning loop (see “lace guide” in first annotated fig. 35d above). 

	For claim 25, the modified Sylvester teaches the adjustable ballistic garment of Claim 24, wherein tensioning loop is formed of a cable having a first thickness, and a second opening into the channel has a width that is less than the first thickness (the “lace guide” of the “clip” is configured to receive the lace). 

	For claim 26, the modified Sylvester teaches the adjustable ballistic garment of Claim 24, wherein the first opening is formed on first side of the clip and the channel is formed on an opposite second side of the clip (see fig. 35d wherein the lace guide circles around and behind the first opening, as is consist with the teachings and concepts taught by Lovett’s disclosure). 

For claim 27, the modified Sylvester teaches the adjustable ballistic garment of Claim 21, wherein the pin has a first width and the cavity has a second width that is greater than the first width (see fig. 35d-2 below).

    PNG
    media_image4.png
    293
    350
    media_image4.png
    Greyscale


For claim 28, Sylvester teaches the adjustable ballistic garment of Claim 27, wherein the first opening has a third width that is less than the first width (a third width can be assigned to any width or cross section of the opening of the clip that is less than the first assigned width). 

For claim 29, Sylvester teaches the adjustable ballistic garment of Claim 26, wherein the pin includes a recessed outer peripheral surface configured to receive the second coupling member (see fig. 35D). 

	For claim 30, Sylvester teaches the adjustable ballistic garment of Claim 21, wherein the second coupling member includes a handle portion formed on an opposite side of the first coupling member from the clip (one skilled in the art would understand any portion capable of being touched or grabbed can essentially function as a handle). 

	For claim 31, Sylvester discloses a connection assembly for a ballistic vest (col. 5, lines 65 to col. 6, line 44), comprising:
	a first coupling member (50)
a second coupling member (straps 30, 32, 34, and 36 of front panel 14 include hook and loop fasteners 100 for engaging and tightly securing to the rear panel 12, col. 5, line 65 to col. 6, line 15). 
Sylvester does not specifically disclose a tensioner including a tensioning loop adjustably coupled to a rotary tensioning knob. 
However, attention is also directed to Kovacevich teaching an analogous ballistic garment (para 0019 of Kovacevich). Kovacevich teaches it is known in the art of ballistic garments to incorporate tensioning loops into said garments for tightening and keeping the protective panels closer to the body (para 0072 and 0078). Specifically, Kovacevich teaches a tensioning loops 234 engaged with clips 237 and clip into adjacent panels via knob 232 (see fig. 5A and para 0089 of Kovacevich).

    PNG
    media_image1.png
    710
    590
    media_image1.png
    Greyscale

 Therefore, Kovacevich shows that tensioning loops with knob and clips are an equivalent structure known in the art to the straps and hook and loop fasteners of Sylvester. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Kovacevich represents evidence that tensioning loops, with knob and clips, and straps, with hook and loop fasteners, were art-recognized equivalent structures for securing and tightening panels of a ballistic garment. Therefore, because these two types of fasteners were art-recognized equivalents before the effective filing date, one of ordinary skill in the art would have found it obvious to substitute the straps, with hook and loops fasteners, for tensioning loops with knob and clips. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	Sylvester, as modified above, teaches:
	The second coupling member includes at least one clip (see discussion above substituting the straps with hook and loops fasteners of Sylvester for tensioning loops with clips of Kovacevich).
	Sylvester, as modified, does not specifically disclose that the first coupling member includes at least on pin extending therefrom, nor that the clip of the second coupling member has a cavity extending therethrough and configured to receive the at least one pin, and a first opening formed through a width of the clip into the cavity.  
However, attention is directed to Lovett teaching analogous closures, tightening systems, devices, and methods for closing and/or tightening an articles, or components therefore, to an article (para 0002 of Lovett). Specifically, components include lace guides, that guide a lace, or tensioning member, to close or tighten separate components of a wearable article (para 0004 of Lovett). In one specific example, a mounting component 3574 is configured to slidably couple with a guide 3572 comprising a lace guide (see annotated fig. 35d below, and para 0172 of Lovett) for securing and bracing components attached thereto. 

    PNG
    media_image2.png
    934
    1001
    media_image2.png
    Greyscale

Lovett shows that the mounting component with guide are an equivalent structure known in the art to clips, with element 50 of Sylvester, for guiding and securing tensioning loops or laces. See above discussion regarding equivalents in the prior art. Therefore, because these two types of fasteners for guiding and securing tensioning loops were art-recognized equivalents before the effective filing date, one of ordinary skill in the art would have found it obvious to substitute the clip, with element 50, of Sylvester, for the mounting component 3574, with guide 3572, of Lovett. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Sylvester, as modified, teaches: 
The first coupling member includes at least on pin extending therefrom, and that the clip of the second coupling member has a cavity extending therethrough and configured to receive the at least one pin, and a first opening formed through a width of the clip into the cavity (See annotated fig. 35d below).

    PNG
    media_image3.png
    359
    465
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    296
    432
    media_image5.png
    Greyscale


	For claim 32, the modified Sylvester teaches the connection assembly of Claim 31, wherein the at least one pin of the first coupling member includes a peripheral surface recessed from an outer periphery of the pin and configured to receive the clip (see fig. 35d).   

	For claim 33, the modified Sylvester teaches the connection assembly of Claim 32, wherein the peripheral surface is concave (see fig. 35d).  

	For claim 34, the modified Sylvester teaches the connection assembly of Claim 31, wherein the at least one pin of the first coupling member includes a first pin and a second pin spaced apart from the first pin by a first distance, and the second coupling member includes a first clip and a second clip spaced apart from 3 40191580.1Application No. 17/225,619Docket No.: 232800-490037 the first clip by the first distance, the first pin and the second pin being configured to interface with the first clip and the second clip (each of Sylvester’s four strips, after being modified, would have the claimed configuration). 

	For claim 35, the modified Sylvester teaches the connection assembly of Claim 31, wherein the connection assembly is operable between a first configuration having the second coupling member disengaged from each of the tensioning loop and the first coupling member, a second configuration having the second coupling member engaged with the tensioning loop and disengaged from the first coupling member; and a third configuration having the second coupling member engaged with the first coupling member and the tensioning loop (see fig. 35d wherein the lace guide engages with the lace; also see other teachings of Lovett, for example, figs. 33a-33c illustrating the coupling member can be opened and closed). 

	For claim 36, the modified Sylvester teaches the connection assembly of Claim 35, wherein in the third configuration the tensioning loop is removably received within a channel of the second coupling member and the pin of the first coupling member is received within the cavity of the second coupling member (see fig. 35d wherein the lace guide circles around and behind the first opening, as is consist with the teachings and concepts taught by Lovett’s disclosure). 

	For claim 37, the modified Sylvester teaches the connection assembly of Claim 16, wherein a thickness of the tensioning loop is greater than a width of a second opening into the channel (a width can be assigned to any with cross section of the opening of the channel that is less than the thickness of the tensioning loop). 
	
	For claim 38, the modified Sylvester teaches the connection assembly of Claim 35, wherein in the third configuration the second coupling member is interposed between the first coupling member and the tensioning loop (see fig. 35d). 

	For claim 39, the modified Sylvester teaches the connection assembly of Claim 35, wherein in the third configuration a position of the first coupling member and the second coupling member is adjustable by rotating the rotary tensioning knob (see discussion for claim 31 above). 

	For claim 40, the modified Sylvester teaches the connection assembly of Claim 31, wherein the first opening has a first width that is less than a second width of the pin and the cavity has a third width that is greater than the first width of the pin (a first and second width can be assigned to any width or cross section of the first opening, and a third width can be assigned to any width or cross section of the cavity that is greater than the pin). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732